Citation Nr: 0204021	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  95-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for heart disability on a 
secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from November 1942 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran also perfected an appeal 
with respect to the matter of entitlement to service 
connection for an eye disability.  However, the RO has since 
granted service connection for residuals of ischemic 
retinopathy, a full grant of the benefit sought on appeal.  
As such, the only matter remaining before the Board is that 
of entitlement to service connection for heart disability on 
a secondary basis.

In September 2001, the veteran submitted an application for 
entitlement to a total disability evaluation based on 
unemployability due to service-connected disabilities.  
Development pertaining to this claim is being undertaken by 
the RO.  It is not a matter in appellate status.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  A heart disability, to include coronary artery disease, 
was not caused or chronically worsened by service-connected 
disability.



CONCLUSION OF LAW

Heart disability is not proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for arthritis was granted by rating 
decision dated in April 1947.  Examination reports dated in 
the 1950s reflect that the veteran was taking aspirin on a 
daily basis for pain.  Private records dated in the 1980s 
reflect that the veteran was prescribed Clinoril for 
arthritis pain; records from that time also show the use of 
Naprosyn and Dolene.  A VA examination report, dated in 
November 1984, shows the prescribed use of Prednisone in 
addition to aspirin.  Private records dated in 1986 show the 
use of Naprosyn.  A VA examination report dated in August 
1988 shows the veteran was taking Feldene on a daily basis 
for the relief of pain and swelling.  A statement from 
J. Loftus, Jr., M.D., dated in November 1988, indicates the 
veteran was being treated for rheumatoid arthritis with 
progressive involvement of multiple joints.

Records received from Mecklenburg Cardiovascular Consultants 
show that in February 1989 the veteran complained of 
shortness of breath and chest pain occurring on and off for 
the past several years, especially with exertion.  The 
physician noted borderline hypertension and that the veteran 
was overweight.  

Private barium enema testing in February 1989 showed mild 
diverticulosis of the sigmoid colon.  Chest X-ray at that 
time showed the heart and pulmonary vasculature to be normal.  
Barium swallow X-ray testing of the upper gastro-intestinal 
and small bowel completed in March 1989 revealed no 
explanation for the veteran's complaint of bleeding and other 
symptoms; upon follow-up testing the prior finding was deemed 
to be of no clinical significance.  

In September 1989, the veteran was post heart 
catheterization.  Testing revealed coronary artery disease.  
The veteran was treated medically pending the results of 
testing for indications of ischemia.  It was noted that he 
had been asymptomatic since his heart catheterization.  
Testing was then negative for evidence of ischemia.

In a letter dated in July 1990, J. Wolfe, M.D., reported 
evaluation of the veteran for rheumatoid arthritis.  Dr. 
Wolfe noted past treatment with aspirin, Clinoril, Tolectin 
and Prednisone.  Dr. Wolfe noted the veteran had been anemic 
for a year and a half and that further evaluation was 
warranted to determine the etiology.  

Records from Mercy Hospital dated in February 1991 indicate 
the veteran underwent right coronary angioplasty subsequent 
to positive stress testing with angina.  Coronary artery 
disease and anemia were diagnosed.  The anemia was believed 
to be secondary to polypoid gastritis of the stomach.  The 
hospital discharge plans note the veteran was to be followed 
by G. Raad, M.D., and that he should avoid aspirin for the 
time.  The treating physician was Dr. Reen.  

In a statement dated in April 1991, Dr. Raad stated the 
veteran had been under his care since January 1991.  Dr. Raad 
noted that the veteran had been taking medication (Feldene) 
for over 40 years for rheumatoid arthritis and opined that 
such probably led to his gastrointestinal bleed and 
subsequently to his anemia.

In a letter dated in October 1991 Dr. Raad reported that the 
veteran had been followed for coronary artery disease and 
NSAID-induced anemia.  Dr. Raad opined that the veteran's 
medical problems were related to his osteoarthritis and that 
concurrent usage was directly was related to ulcer disease 
and anemia.

In a rating decision dated in January 1992, the RO granted 
service connection for polypoid gastritis with anemia.  

In October 1992, S. Putnam, M.D., evaluated the veteran.  The 
initial impressions were a recent history of posterior 
circulation cerebrovascular accident that had largely 
resolved; a reported history of ischemic event to the right 
eye; and a history of coronary artery disease, noted to be 
stable.  Dr. Putnam noted testing performed by Dr. Raad 
suggesting a multiple infarct in the cerebellum.  Dr. Putnam 
noted minimal atrial enlargement and that since 
hospitalization for the cerebrovascular accident the veteran 
had had steady improvement in his symptoms.  Dr. Putnam noted 
that by history the veteran was not hypertensive, and that 
his documented ischemic coronary disease was currently 
asymptomatic.  Dr. Putnam included note of the veteran's 
bleeding ulcer, treated with Zantac, and a history of 
arthritis treated with Feldene.  Dr. Putnam indicated 
agreement with the assessment that the veteran had had a new 
posterior circulation stroke and expressed concern that if 
the veteran had in fact had embolic events to both the eye 
and the posterior circulation, a proximal source in the heart 
or great vessels could be the etiology.

In April 1993, a VA examiner noted the veteran's history of 
aspirin and Feldene usage, and noted that the veteran had a 
history of anemia and bleeding with gastritis in 1991.  The 
examiner also noted that the veteran had suffered a stroke in 
October 1992.  The examiner opined that bleeding and anemia 
to the degree documented in the veteran, "could well have 
contributed toward enough cerebral or cerebella hypoxia of 
the circulation to resulting (sic) in the symptoms of 
stroke."  

In a letter dated in September 1993, Dr. Raad stated that,

[i]t was apparent in 1991 that due to a 
NSAID-induced gastritis, medication 
prescribed by the V.A., [the veteran] 
suffered severe heart pain-angina, 
necessitating cardiac intervention and 
blood transfusions.

In January and May 1994, the veteran appeared for a VA 
neuropsychiatric examination.  His history of a 
cerebrovascular accident in October 1993 was noted, as well 
as a history of an earlier stroke involving the right eye.  
General medical examination performed in January 1994 
revealed that the veteran's heart size and sounds were 
normal.  The veteran had borderline hypertension.

Records from Mercy Hospital dated in October 1994 note the 
veteran to have known atherosclerotic heart disease.  He 
presented with a recurrence and progression of exertional 
chest pain and underwent cardiac catheterization for the 
purposes of further evaluation.  The assessment in January 
1995 was atherosclerotic heart disease with high grade 
lesions involving the mid-dominant right coronary, as well as 
mild arterial hypertension and minimally impaired ventricular 
to systolic dysfunction.

Mercy Hospital records dated in January 1995 note the 
veteran's hospital admission with exacerbation of angina over 
a one-month period.  The veteran was recommended for coronary 
artery bypass grafting.  His history was noted to include 
hypertension and a remote, questionable transient ischemic 
attack.  

A February 1995 record of outpatient treatment with Dr. Raad 
notes the veteran had had no angina post coronary artery 
bypass.  The veteran was seen for a suspected drug rash.  In 
April 1995, Dr. Raad opined that the veteran's medications 
for rheumatoid arthritis directly led to his gastro-
intestinal bleed and subsequently anemia, and complicated his 
cardiac problems.

In a letter dated in August 1995, Dr. Raad stated that the 
veteran's 40-year use of Feldene led to a gastro-intestinal 
bleed and subsequently to anemia.  Dr. Raad opined that such 
further complicated the veteran's cardiac problems 
necessitating cardiac surgery in January 1995, and also 
compromising his vision with an ophthalmic artery occlusion.

In a statement dated in October 1996, Dr. Raad reported the 
veteran's bleeding ulcer, caused by Feldene use, "appeared 
to have exacerbated his heart and visual condition due to 
hypovolemia and hypertension."

Records from Dr. Putman, dated from January 1993 to 
September 1997, note no new ischemic, vascular or stroke 
symptoms in the veteran.  The veteran's blood work was noted 
to be normal and he was noted to be doing well.

The veteran presented for a VA examination in September 1997.  
The examiner reviewed the claims file and noted the veteran's 
medical problems to include long-standing and poorly 
controlled hypertension; arteriosclerotic cardiovascular 
disease; coronary artery disease; percutaneous transluminal 
coronary angioplasty in 1991; coronary artery bypass grafting 
in 1995; congestive heart failure; long-standing anemia 
assumed to be secondary to polypoid gastritis and 
aspirin/NSAID use; and obesity.  The examiner commented that 
the veteran's arteriosclerotic cardiovascular disease 
appeared to have been treated appropriately and was currently 
stable.  The examiner included note that the veteran's 
contention that long-term aspirin use caused coronary artery 
disease.  Examination revealed a regular heart rhythm, 
without murmurs.  The examiner opined that there was no 
evidence that aspirin use directly or indirectly (through the 
production of anemia) causes coronary artery disease.  The 
examiner indicated that it was possible for individuals with 
severe anemia to become symptomatic from coronary artery 
disease but that such did not affect the degree of coronary 
artery disease and may, in fact, be useful in determining its 
presence.  The examiner continued to note that correction of 
the anemia would result in a resolution of symptoms.  The 
examiner concluded that the degree of anemia that the veteran 
had experienced would not be expected to lead to coronary 
artery disease and that, "[t]he claim that aspirin use and 
anemia caused or significantly exacerbated [the veteran's 
coronary artery disease] cannot be supported."

VA examination was again conducted in February 1999.  The 
examiner reviewed the claims file.  Chest X-ray revealed a 
normal heart.  Electrocardiogram revealed first degree 
atrioventricular block, right bundle branch block, left 
posterior fascicular block and bifascicular block.  The 
veteran reported that he began to have angina in or around 
1989 and was diagnosed with right coronary artery 
obstruction, treated with angioplasty.  The examiner noted 
the veteran's 1991 anemia with an ulceration in the stomach, 
treated with two pints of blood and that the veteran had had 
a quadruple bypass in 1994.  The veteran reported current 
difficulty with occasional angina, particularly when going up 
stairs.  The examiner noted no indication of heart 
enlargement or congestive heart failure at the time of 
examination in February 1999 and further indicated that in 
1993 and thereafter the veteran's hemoglobin levels had been 
normal.  The examiner cited the fact that the veteran had had 
angioplasty prior to his gastro-intestinal bleed in 1991 and 
that "...it would not seem that the arteriosclerotic coronary 
artery disease was caused by the anemia two years later."  
The examiner continued to note that the veteran had had 
surgeries in 1989 and 1994 and that his hemoglobin levels had 
been sufficient to withstand both surgeries.  The examiner 
also noted that the veteran had never had a myocardial 
infarction.  The examiner concluded that the, "general 
feeling is that the hemorrhage secondary to the ulcer which 
was secondary to medication did not cause coronary artery 
disease."  In February 2001, the same VA physician again 
cited review of the veteran's medical records and opined that 
the veteran's cardiovascular disease was not aggravated by 
his service-connected disabilities.  The examiner stated 
that, "[f]urther discussion of this problem would have to 
rely on pure speculation."

Analysis

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The VCAA and the implementing regulations are 
liberalizing and therefore applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
legal criteria for establishing entitlement to service 
connection on a secondary basis and has also been advised of 
the evidence considered in connection with his appeal.  In 
April and November 2001, the RO advised the veteran as to the 
potential impact of the VCAA on his claim, and further 
specifically advised him as to the nature of evidence 
probative of his claim.  Each time he was afforded an 
additional period of time in which to identify or submit such 
evidence.  He responded in April 2001, stating he had "...no 
more records."  

A review of the claims file reveals that records of VA 
treatment and extensive private records identified by the 
veteran have been associated with the claims file.  To ensure 
all available relevant records were obtained, the Board 
remanded this claim in May 1997 and May 1998.  Development 
requested in those remands has since been accomplished.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the claims file contains sufficient medical 
evidence speaking directly to the existence and etiology of 
cardiovascular disease, to include whether a causal or 
aggravation relationship exists between cardiovascular 
disease and the veteran's service-connected disabilities.  
The veteran's representative argues that the February 1999 VA 
examination report and February 2001 clarifying medical 
opinion are inadequate, citing the VA examiner's comment that 
further discussion as to etiology would require speculation.  
The Board emphasizes that the decision herein is based on a 
longitudinal review of the evidentiary record, to include all 
relevant VA examination reports and both private and VA 
medical records.  The Board is charged with the 
responsibility of accounting for the evidence it finds to be 
persuasive or unpersuasive.  The Board must, in each case, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).  Based on consideration of this record, and as will 
be further discussed herein, the Board finds that further 
development in the form of a clarifying medical opinion is 
not necessary prior to disposition of the claim.  
Consideration of all relevant evidence of record is reflected 
in the statement of the case and supplemental statements of 
the case issued throughout the appeal.  Neither the veteran 
nor his representative has identified or submitted 
additionally relevant evidence.  

For the reasons set out above, the Board finds that all 
duties set out under the VCAA and the implementing 
regulations have been met relevant to the claim decided 
herein.  

The Board begins by acknowledging the veteran's specific 
contention.  In September 1993, the RO received a statement 
in which the veteran argued that his service-connected 
gastritis and anemia, incurred secondary to medication usage 
prescribed for service-connected rheumatoid arthritis, had 
caused or were otherwise related to existing heart disability 
and a prior stroke.  The veteran does not argue, nor does the 
evidence show that he manifested cardiovascular 
symptomatology during service, during the initial post-
service year, or, in fact, for many years thereafter.  The 
veteran does not raise a claim of entitlement to service 
connection for heart disability as directly or presumptively 
related to his active service.  As such, the discussion 
herein is limited to whether service connection is warranted 
for a heart disability on a secondary basis.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

It is undisputed that the veteran has coronary artery 
disease.  The record further establishes that for many years 
the veteran was treated for arthritis with medications such 
as aspirin and Feldene.  Service connection is in effect for 
arthritis and, on a secondary basis, for polypoid gastritis 
with secondary anemia opined to have resulted from the use of 
aspirin and/or Feldene.  Thus, the question in this appeal is 
whether the veteran's service-connected disabilities caused 
or aggravated his heart disability.

The medical evidence and opinions of record do not establish 
a causal link between service-connected disability and heart 
disability.  Private evidence dated in 1989 reflects 
cardiovascular-type complaints beginning several years prior 
to the veteran's ulcer, gastritis and the onset of anemia.  
The veteran's private physician, Dr. Raad, opined that 
medications taken for arthritis caused gastritis and anemia 
and further indicated that the veteran experienced heart pain 
due to gastritis.  Dr. Raad did not offer an opinion that 
such medications or the resulting gastritis and/or anemia 
caused the veteran to develop coronary artery disease or 
other cardiovascular disease.  In essence, Dr. Raad opined, 
at most, that the veteran's gastritis and anemia 
"complicated" or "exacerbated" his heart problems.  

Similarly, the April 1993 VA examiner provided an opinion 
relevant to whether gastric bleeding and/or anemia could have 
resulted in a stroke, without indicating any causal 
connection between such and the development of cardiovascular 
disease, which is, in any case, documented to have existed 
prior to the veteran's stroke.  

Moreover, VA examiners in September 1997 and February 1999 
reviewed the veteran's medical history and clearly opined 
that neither treatment of arthritis with Feldene and aspirin 
nor resulting gastritis and anemia would cause the veteran's 
coronary artery disease.  The September 1997 examiner 
indicated that anemia would be useful in diagnosing coronary 
artery disease but unequivocally stated that there was no 
medical support for the conclusion that aspirin use or anemia 
caused coronary artery disease.  The February 1999 examiner 
concurred, specifically citing the presence of cardiovascular 
symptoms prior to the veteran's gastro-intestinal bleed and 
later-developing anemia as support for that conclusion.

With reference to the question of aggravation, Dr. Raad has 
provided opinions that the veteran's bleeding ulcer, caused 
by use of the medication Feldene for service-connected 
arthritis, "exacerbated" or "complicated" the veteran's 
heart condition.  Dr. Raad has not identified any medical 
findings showing that the veteran's coronary artery disease 
underwent any permanent increase in severity due to service-
connected arthritis, treatment therefor, or due to secondary 
conditions of gastritis and/or anemia so as to establish 
aggravation of cardiovascular disability.  The contemporary 
progress notes and other clinical evidence in the record are 
consistent in showing no heart enlargement or clinical 
evidence of a permanent increase in the severity of coronary 
artery disease subsequent to the veteran's gastric bleed or 
the development of anemia.  

The claims file also contains an April 1993 VA examination 
report documenting the examiner's opinion that the veteran's 
gastric bleeding and anemia "could well have contributed" 
to hypoxia resulting in the symptoms of a stroke.  The April 
1993 examiner merely raises the possibility of a link between 
anemia and stroke symptoms, without expressing a clear 
opinion as to the likelihood of such based on the specific 
facts of the veteran's case.  Similar to Dr. Raad, the April 
1993 examiner did not identify any medical evidence of a 
permanent increase in the severity of the veteran's coronary 
artery disease attributable to anemia, gastritis or 
aspirin/Feldene use for arthritis.  The weight of a medical 
opinion is diminished where that opinion is ambivalent.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

In contrast to the above, the claims file contains two VA 
opinions clearly dissociating the veteran's cardiac 
disability from service-connected disability, either by way 
of causation or by way of aggravation.  These opinions are 
provided by competent medical professionals based on a 
comprehensive review of the veteran's entire medical history, 
to include Dr. Raad's opinions and the findings and 
conclusions drawn by private physicians who have treated the 
veteran for his various disabilities.  Moreover, unlike the 
April 1993 VA examiner's opinion and Dr. Raad's opinions, the 
September 1997 and February 1999/February 2001 opinions 
directly address the aggravation question and are stated in 
unequivocal terms.  As such they are more probative than the 
April 1993 VA examination opinion or the opinions provided by 
Dr. Raad relevant to the etiology of cardiovascular disease.

The September 1997 examiner specifically considered the 
veteran's history of multiple physical problems, to include 
current and past-medication use and also cited the current 
status of the veteran's cardiovascular disease.  That 
examiner indicated that the veteran's cardiovascular disease 
had been treated appropriately and was stable and in essence 
concluded the neither medical principles generally applicable 
to the treatment of arthritis with aspirin and NSAIDs nor the 
facts specific to the veteran's case supported a claim that 
such usage and/or anemia caused or significantly exacerbated 
the veteran's coronary artery disease.  The February 1999 
examination and clarifying February 2001 opinion reiterated 
the conclusion that the use of NSAIDs with resulting anemia 
did not cause or aggravate the veteran's coronary artery 
disease.  In support of their conclusions the examiners cited 
evidence such as the veteran's negative hemoglobin testing 
post-1993, and the medical principle that the correction of 
anemia would result in a resolution of any symptom 
exacerbations.  Dr. Raad's opinions, the April 1993 VA 
examiner's opinion and the other private medical evidence of 
record do not directly contradict such conclusion by 
demonstrating a permanent increase, i.e., aggravation, of 
coronary artery disease due to the treatment of arthritis 
with aspirin, or due to gastritis or anemia.

In sum, the September 1997 and February 1999/2001 opinions 
were offered based on the most comprehensive review of the 
relevant evidence and are consistent in concluding that 
service-connected disabilities did not cause or aggravate the 
veteran's cardiovascular disease.  That issue is one 
requiring competent medical evidence.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, his own opinions to the contrary are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In addition, as discussed, the veteran has not identified 
additional competent medical evidence that would show a 
relationship between service-connected disability and his 
heart disability.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  This is a case where the 
preponderance of the evidence is against the claim.  As such, 
the benefit of the doubt principle is not for application and 
the veteran's appeal must be denied.


ORDER

Service connection for a heart disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

